DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Claim Objections
            Claims  1 and 11 are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Niedzballa.  (US 20160236774, AIRCRAFT CAPABLE OF VERTICAL TAKEOFF).
Kim.  (US 20180171865, SUPERCHARGER INTEGRAL RESONATOR).
Choi.  (US 8272593, Rotational bottom blade type flight vehicle).
Krysinski et al.  (US 6607161, Convertible aircraft with tilting rotors).
Ebbert et al.  (US 5295643, Unmanned vertical take-off and landing, horizontal cruise, air vehicle).
Long.  (US 20190061901, CONDUCTOR IN COMPOSITE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 9-11, 13, 14, 16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedzballa in view of Kim and further in view of Choi.
	
Re claim 1    Referring to the figures and the Detailed Description, Niedzballa discloses: An aircraft comprising: a rotor mast having an internal cavity (4 and internal cavity where the propeller blades 62 of the hub rotors 6 are situated inside the pylons),
However Niedzballa fails to teach as disclosed by Kim:    the rotor mast being a resonator that is tuned to a frequency to reduce noise (¶ 0073), 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Kim teachings of the rotor mast being a resonator that is tuned to a frequency to reduce noise produced by a propeller into the Niedzballa to convert the internal cavity into a resonator to dampen noise during operation.
a propeller (Niedzballa 62)
the internal cavity functioning as an entrance for a segment of airflow generated by the propeller to flow into the rotor mast (Niedzballa ¶ 0056);
the propeller coupled to an upper portion of a rotor mast (Niedzballa 62 and 4), the propeller rotating about an axis of rotation generating the airflow (Niedzballa 62); and 
However Niedzballa, as modified above, fails to teach as disclosed by Choi:   a boom control effector (30) coupled to a lower portion of the rotor mast at a location at least partially within the airflow generated by the propeller and extending along a longitudinal surface of the rotor mast (fig. 3, items 11 and 30, items 11, 12 are considered support structures for the structural parts 1-4 equivalent to a longitudinal surface of the rotor mast and item 30 is coupled to the lower portion of items 11, 12).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Choi teachings of a boom control effector coupled to a lower portion of the rotor mast at a location at least partially within the airflow generated by the propeller and extending along a longitudinal surface of the rotor mast into the Niedzballa, as modified above, for adjusting the flight of the aircraft.
in addition, in the alternative, Niedzballa, as modified above, discloses the claimed invention except for a boom control effector coupled to a lower portion of the rotor mast.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Niedzballa rotor mast with a boom control effector coupled to a lower portion of the rotor mast for adjusting the flight of the aircraft, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 the boom control effector rotating about an axis perpendicular to the axis of rotation to redirect at least a portion of the airflow in a desired direction (Choi fig. 2, items 1 and x, y and z positions are movement of item 30 about an axis perpendicular to the axis of rotation).  

Re claim 2  Referring to the figures and the Detailed Description, Niedzballa, as modified above, discloses:  The aircraft of claim 1, wherein the rotor mast is a boom or a nacelle of an aircraft (Niedzballa 4 is a boom).  

Re claim 3  Referring to the figures and the Detailed Description, 	Niedzballa, as modified above,  discloses the claimed invention except for the boom control effector comprises a length along the rotor mast similar to a diameter of the propeller.  It would have been an obvious matter of design choice to have the boom control effector comprises a length along the rotor mast similar to a diameter of the propeller to benefit from the slip stream of the propeller to increase the effectiveness of the boom control effector, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Re claims 5 and 16   the boom control effector oscillates at the frequency tuned to reduce noise resulting from the propeller by tuning with the frequency of the resonator (Kim  ¶ 0073).  

Re claim 6  Referring to the figures and the Detailed Description, Niedzballa, as modified above, discloses the claimed invention except for the boom control effector rotates -45 to 45 degrees in relation to the axis perpendicular to the axis of rotation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the boom control effector rotates -45 to 45 degrees in relation to the axis perpendicular to the axis of rotation for batter aerodynamic adjustment effect in flight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re claim 7  Referring to the figures and the Detailed Description, Niedzballa, as modified above, discloses: The aircraft of claim 1, wherein the boom control effector is coupled to an electric motor (Niedzballa ¶ 0038,… electric motors).  

Re claims 9 and 18  Referring to the figures and the Detailed Description, Niedzballa, as modified above, discloses:  the boom control effector redirects the airflow in a direction to control the yaw moment of the aircraft during a mode of operation (Choi range of movements “xyz” of the boom control effector when is capable of allowing the boom control effector redirects the airflow in a direction to control the yaw moment of the aircraft during a mode of operation when coupled to a lower portion of the rotor mast and along the rotor mast will perform the above limitation similar to the invention of the present application).  

Re claims 10 and 20  Referring to the figures and the Detailed Description, Niedzballa, as modified above, discloses:  discloses the claimed invention except for the boom control effector comprises a split configuration that includes a first component and a second component, wherein the first component rotates about a first axis perpendicular to the axis of rotation and the second component rotates about a second axis perpendicular to the axis of rotation during a mode of operation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the boom control effector comprises a split configuration that includes a first component and a second component, wherein the first component rotates about a first axis perpendicular to the axis of rotation and the second component rotates about a second axis perpendicular to the axis of rotation during a mode of operation to increase the surface area of the boom control effector increase the aerodynamic effect of the boom control effector, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Re claim 11  Referring to the figures and the Detailed Description, Niedzballa, as modified above, discloses
(Claim 11 is similar in scope to Claim 1, Claim 11 is rejected under the same rationale as Claim 1).

Re claim 13  Referring to the figures and the Detailed Description, Niedzballa, as modified above, discloses:  The aircraft of claim 11, wherein the aircraft boom is located on a wing of the aircraft (Niedzballa 4, 51) 
Niedzballa, as modified above,  discloses the claimed invention except for the control effector comprises a length along the aircraft boom similar to a diameter of the propeller.  It would have been an obvious matter of design choice to have the control effector comprises a length along the aircraft boom similar to a diameter of the propeller to benefit from the slip stream of the propeller to increase the effectiveness of the boom control effector, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

 Re claim 14    Referring to the figures and the Detailed Description Niedzballa, as modified above,  The aircraft of claim 11, wherein the propeller recesses into the internal cavity when the propeller is not in use (Niedzballa ¶ 0056).
Re claim 19  Referring to the figures and the Detailed Description, Niedzballa, as modified above, discloses:  The aircraft of claim 11, wherein the aircraft boom retains a motor and Niedzballa ¶ 0026, 0038,… electric motors and Choi 30). 

Claim(s) 4, and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedzballa in view of Kim and further in view of Choi and further in view of Krysinski.

Re claims 4 and 15      Referring to the figures and the Detailed Description, Niedzballa, as modified above, fails to teach as disclosed by Krysinski: the boom control effector oscillates at the frequency tuned to reduce noise resulting from the propeller (claim 6).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Krysinski teachings of a boom control effector oscillates at the frequency tuned to reduce noise resulting from the propeller into the Niedzballa, as modified above, for reducing vibration and noise.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Krysinski teachings of the boom control effector oscillates at the frequency tuned to reduce noise resulting from the propeller by tuning with the frequency of the resonator into the Long, as modified above, for reducing vibration and noise.

Claim(s) 8 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedzballa in view of Kim and further in view of Choi and further in view of Ebbert.
Re claim 8    Referring to the figures and the Detailed Description, Niedzballa, as modified above, fails to teach as disclosed by Ebbert: The aircraft of claim 1, wherein the boom control effector has a rounded end region coupled to the rotor mast and a pointed free end region (fig. 4, item 52).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Ebbert teachings of the boom control effector has a rounded end region coupled to the rotor mast and a pointed free end region into the Niedzballa, as modified above, to conform to the airfoil shape for reducing aerodynamic drag.

Re claim 17    Referring to the figures and the Detailed Description, Niedzballa, as modified above, fails to teach as disclosed by Ebbert: The aircraft of claim 11, wherein a free end of the boom control effector is pointed (fig. 4, item 52).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Ebbert teachings of a free end of the boom control effector is pointed into the Niedzballa, as modified above, similar to the airfoil shape for reducing aerodynamic drag.

Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedzballa in view of Kim and further in view of Choi and further in view of Long.

Re claim 12  Referring to the figures and the Detailed Description, Niedzballa, as modified above, discloses:  The aircraft of claim 11, wherein the aircraft boom is located on the tail of the aircraft (Long 112).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Long teachings of the aircraft boom is located on the tail of the aircraft into the Niedzballa, as modified above, to include additional support for the aircraft boom.

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

       Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642